EXECUTION COPY

 

THIRD AMENDED AGREEMENT

AND TEMPORARY WAIVER AND DEFERRAL

THIS THIRD AMENDED AGREEMENT AND TEMPORARY WAIVER AND DEFERRAL (this
"Agreement"), dated as of November 19, 2003, is by and among BMC Industries,
Inc., a Minnesota corporation ("Borrower"), the several banks and other
financial institutions set forth on the signature pages hereto in their
capacities as lenders under the Credit Agreement (as defined below), DEUTSCHE
BANK TRUST COMPANY AMERICAS (formerly named Bankers Trust Company), as Agent for
the Lenders (in such capacity, the "Agent") and as a Lender, and Bank One, NA,
as Documentation Agent and a Lender.

WHEREAS, Borrower, Lenders and Agent are parties to that certain Third Amended
and Restated Credit Agreement dated as of September 27, 2002 (as amended,
restated, supplemented or otherwise modified and in effect from time to time,
the "Credit Agreement"), pursuant to which Lenders have provided to Borrower
credit facilities and other financial accommodations;

WHEREAS, Borrower, Lenders and Agent executed an Agreement and Temporary Waiver
dated as of June 30, 2003 as amended by that certain First Amended Agreement and
Temporary Waiver dated as of July 15, 2003 and as further amended by that
certain Second Amended Agreement and Temporary Waiver dated as of September 15,
2003 (the "Original Waiver Agreement");

WHEREAS, Borrower, Lenders and Agent executed a Temporary Deferral Agreement
dated as of July 30, 2003 (the "July Deferral Agreement");

WHEREAS, Borrower, Lenders and Agent executed another Temporary Deferral
Agreement dated as of August 28, 2003 (the "August Deferral Agreement" and
together with the July Deferral Agreement, the "Deferral Agreements");

WHEREAS, Borrower has requested that Agent and Lenders (i) amend the Original
Waiver Agreement and temporarily waive for an additional time period certain
Unmatured Events of Default and Events of Default that exist under the Credit
Agreement as set forth herein; (ii) continue to defer certain payments of
interest coming due or already due and unpaid under the Credit Agreement; and
(iii) make certain amendments to the Credit Agreement, in each case as set forth
herein, and Lenders and Agent are agreeable to the same, subject to the terms
and conditions hereof.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as
follows:

        1.               Defined Terms.  Terms capitalized herein and not
otherwise defined herein are used with the meanings ascribed to such terms in
the Credit Agreement. 

        2.               Amendment of Credit Agreement. The Credit Agreement is
hereby amended, effective as of the Effective Date, as follows:

            (a)             Section 1.1of the Credit Agreement is hereby amended
by deleting the definition of "Asset Disposition" and replacing it with the
following new definition thereof:

> >         "Asset Disposition": any sale, lease, transfer or other disposition
> > (or series of related sales, leases, transfers or dispositions) of shares of
> > Capital Stock of a Subsidiary of Borrower (other than directors' qualifying
> > shares), property or other assets (each referred to for the purposes of this
> > definition as a "disposition") by Borrower or any of its Subsidiaries the
> > fair market value of which, as determined in good faith by the board of
> > directors of Borrower or such Subsidiary, as the case may be, exceeds
> > $250,000 (other than a disposition by a Subsidiary to Borrower or by
> > Borrower or a Subsidiary to a Wholly-Owned Subsidiary); provided, however,
> > to the extent that the fair market value of any such shares, property or
> > other assets exceeds $250,000, 100% of the Net Sale Proceeds (including
> > amounts below $250,000) of the sale of such shares, property or other assets
> > shall be applied to the Loans in the manner set forth in Section 4.3(c);
> > provided, further, (i) any sale of real estate located in Azusa, California
> > by Vision-Ease Lens, Inc. or any of its Subsidiaries shall be considered an
> > Asset Disposition with 100% of the Net Sale Proceeds thereof applied to the
> > Loans in the manner set forth in Section 4.3(c); and (ii) any sale or
> > disposition pursuant to the BMG Harvesting Plan shall be considered an Asset
> > Disposition with 100% of the Net Sale Proceeds applied in the manner
> > contemplated by the BMG Harvesting Payment Schedule.  The foregoing
> > notwithstanding, Borrower shall not be required to prepay any proceeds from
> > the September Optical Lens Equipment Sale.

            b)            Section 1.1 of the Credit Agreement is hereby further
amended by adding the following new definitions in appropriate alphabetical
order therein:

                        "BMG Business" means the business conducted by the
Borrower and its Subsidiaries consisting of the Buckbee-Mears group and the
related facilities.

                        "BMG Harvesting Payment Schedule" means the payment
schedule attached as Annex B to the Third Amended Agreement.

                        "BMG Harvesting Plan": means the liquidation of the BMG
Business by the Borrower and its Subsidiaries in the manner described in the
Plan delivered to the Agent and Lenders on October 22, 2003.

                        "Third Amended Agreement" means that certain Third
Amended Agreement and Temporary Waiver dated as of November 19, 2003 among the
Borrower, the Agent and the Lenders.

            (c)             Subsection 4.3(c) of the Credit Agreement is hereby
amended by adding the following new language immediately at the end thereof:

                        "Notwithstanding anything else in this subsection 4.3(c)
to the contrary, the Net Sale Proceeds of the BMG Harvesting Plan shall be
applied in the manner set forth in the BMG Harvesting Payment Schedule with any
amounts which are to be applied to the Loans pursuant thereto to be applied as a
mandatory prepayment as provided in Section 4.4." 

            (d)            Section 4.4 of the Credit Agreement is hereby amended
by (i) adding the language "(with a permanent reduction in the Revolving
Commitment)" immediately following the phrase "Revolving Loans" where it first
appears therein and (ii) adding the following language immediately at the end
thereof:

                        "Notwithstanding anything else herein to the contrary,
to the extent any mandatory prepayment is required pursuant to the terms hereof
at a time during which any interest on the Loans remains due and unpaid, the
amount of such mandatory prepayment shall be applied first to such unpaid
interest on a pro rata basis to all of the Facilities and thereafter in the
manner specified by this Section 4.4."

            (e)             A new Section 7.17 shall hereby be added to the
Credit Agreement to read as follows:

                        "7.17   BMG Harvesting Plan.  (a)     The Borrower
agrees to liquidate inventory and accounts receivable in the manner contemplated
by the BMG Harvesting Plan and agrees that the Lenders may retain that
percentage of the cash from such liquidations as set forth in the BMG Harvesting
Payment Schedule and Borrower further agrees to deliver to the Agent and Lenders
by no later than Tuesday of each week payment for the liquidations as of such
prior week along with a certificate signed by a Responsible Officer of Borrower
(x) demonstrating (i) the current BMG accounts receivable rollforward
calculation; and (ii) the current BMG inventory rollforward calculation and (y)
explaining any differences between actual BMG accounts receivable and inventory
as of such date and the BMG Harvesting Plan projections for such date, in each
case in form and substance satisfactory to the Agent;

                        (b)       The Borrower shall, on or before December 15,
2003, deliver to Agent and Lenders, in form and substance satisfactory to the
Agent and Lenders, weekly projections of the accounts receivable, inventory and
fixed assets for the BMG Business for the month of January, 2004;

                        (c)       The outstanding inventory balance for the BMG
Business as of any date following the effectiveness of the Third Amended
Agreement until December 30, 2003 shall not exceed $9,000,000 and thereafter
shall be less than $8,500,000. "

             (f)              A new Section 7.18 shall hereby be added to the
Credit Agreement to read as follows:

                        "7.18   Restructuring Advisor Agreements.  The Borrower
hereby agrees that (i) it shall not amend or modify in any manner any of its
agreements with Realization Services, Inc. or Chanin Capital Partners (or in
each case with any Affiliate thereof) without the prior written consent of the
Agent; and (ii) it shall not enter into any agreement with any investment bank
or other similar advisor with respect to the restructuring of the Borrower and
its Subsidiaries without the prior written consent of the Agent."

            (g)             Section 8.7 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following new Section 8.7:

                        "8.7     Sales of Assets and Subsidiary Stock. Convey,
sell, lease or otherwise dispose of all or any part of the property or assets of
Borrower or any Subsidiary of Borrower except for (i) sales or dispositions of
assets for fair market value (as determined by the board of directors of
Borrower), provided that the net cash proceeds of such sales or dispositions,
when aggregated with all other such sales or dispositions occurring on or after
November 19, 2003 do not exceed $250,000; (ii) sales or dispositions of assets
contemplated by the BMG Harvesting Plan provided that the Net Sale Proceeds
thereof are paid directly by the purchasers thereof to the Agent; and (iii) the
sale for fair market value (as determined by the board of directors of Borrower)
of the owned real property located in Azusa, California provided that the Net
Sale Proceeds thereof are paid directly by the purchaser to the Agent; provided,
however, that the Net Sale Proceeds of any sale or disposition permitted under
clauses (i) or (iii) above are applied in the manner required by Section 4.3(c)
and any sale or disposition permitted by clause (ii) above is applied in the
manner required by the BMG Harvesting Payment Schedule."

            (h)       On the "Effective Date" of the Third Amended Agreement (as
defined in Section 5 thereof), the Total Revolving Commitment shall be reduced
to $31,000,000 and the Revolving Commitments of each Lender will be
proportionately reduced to the amounts specified on the new Schedule 2.1(b)
attached as Annex C to the Third Amended Agreement.

        3.               Temporary Waiver and Deferral.  (a) Subject to the
conditions set forth in Section 5 hereof, Agent and Lenders hereby
(i) temporarily waive during the Waiver and Deferral Period (as defined below)
any Event of Default or Unmatured Event of Default under Section 9.1 of the
Credit Agreement arising out of the Borrower's failure (A) to make the Scheduled
Term A Repayments and Scheduled Term B Repayments due June 30, 2003,  September
30, 2003 and December 31, 2003, (B) to make the payment required by Section
3.2(d) of the Credit Agreement on July 1, 2003, (C) to comply with Sections
8.1(a), (b) and (c) of the Credit Agreement for the fiscal quarters of Borrower
ended June 30, 2003, September 30, 2003 and December 31, 2003, (D) to comply
with Sections 7.4, 7.5, 8.4, 8.6 and 8.7 of the Credit Agreement solely with
respect to Vision-Ease France SAS, Buckbee-Mears Hungary Kft., Buckbee-Mears
Deutschland Holding GmbH & Co. KG and its wholly-owned subsidiaries,
Buckbee-Mears Europe GmbH and Vision-Ease Deutschland GmbH, (E) to comply with
Section 4.3(a); and (F) the failure to timely deliver financial and other
reports and certificates for the months ended July 31, 2003, August 31, 2003 and
September 30, 2003 as required by Sections 7.1(c), 7.2(b) and 7.2(h) of the
Credit Agreement (each of the matters in clauses (A), (B) (C), (D), (E) and (F)
being, the "Disclosed Defaults") and (ii) temporarily waive during the Waiver
and Deferral Period the application of the Default Rate with respect to the
Disclosed Defaults.

            (b)      Subject to the conditions set forth in Section 5 hereof,
Agent and Lenders hereby temporarily defer during the Waiver and Deferral Period
(as defined below) the interest payments due and owing by the Borrower on each
of the dates set forth on Annex A to this Agreement (the "Temporary Interest
Deferral") provided that all such interest payments shall be immediately due and
owing in full upon the last day of the Waiver and Deferral Period.

        For purposes of this Agreement, "Waiver and Deferral Period" means the
period commencing on the Effective Date and terminating on the earliest of (a)
January 13, 2004; and (b) the occurrence of an Additional Default (as defined
below) under the Loan Documents.

            (c)       Nothing herein shall limit or restrict in any way the
rights and remedies of Agent or any Lender with respect to any Unmatured Event
of Default or Event of Default other than the Events of Default which would
exist absent this Agreement (collectively, the "Additional Defaults" and,
individually, each an "Additional Default").

Upon the termination of the Waiver and Deferral Period as provided above, Agent
and Lenders shall be fully entitled to exercise any rights or remedies they may
have under the Credit Agreement, the Loan Documents or applicable law.  Nothing
herein shall limit or restrict in any way the rights and remedies of Agent or
any Lender with respect to any Unmatured Event of Default or Event of Default
other than a Disclosed Default (collectively, the "Additional Defaults" and,
individually, each an "Additional Default").

            (d)       Notwithstanding the waiver of the Disclosed Defaults
pursuant to this Agreement or anything else in this Agreement or in the Credit
Agreement to the contrary, the Borrower hereby acknowledges and agrees that
during the Waiver and Deferral Period no Revolving Lender shall be obligated to
make Revolving Loans pursuant to the terms and conditions of the Credit
Agreement.

            (e)       BORROWER EXPRESSLY ACKNOWLEDGES AND AGREES THAT THE
WAIVERS AND DEFERRALS SET FORTH IN THIS SECTION 3 ARE EFFECTIVE ONLY DURING THE
WAIVER AND DEFERRAL PERIOD AND THAT, AFTER THE TERMINATION OF THE WAIVER AND
DEFERRAL PERIOD, THE CREDIT AGREEMENT WILL BE IN MATERIAL DEFAULT AND AGENT AND
LENDERS WILL BE FULLY ENTITLED IMMEDIATELY TO EXERCISE THEIR RIGHTS AND REMEDIES
UNDER THE CREDIT AGREEMENT, THE LOAN DOCUMENTS OR APPLICABLE LAW WITHOUT REGARD
TO ANY MATTERS TRANSPIRING DURING THE WAIVER AND DEFERRAL PERIOD OR THE
FINANCIAL CONDITION OR PROSPECTS OF  BORROWER AND ITS SUBSIDIARIES.  BORROWER
UNDERSTANDS THAT AGENT AND LENDERS ARE EXPRESSLY RELYING ON THE TERMS OF THIS
SECTION 3(e) AND WOULD NOT HAVE ENTERED INTO THIS AGREEMENT BUT FOR BORROWER'S
ACKNOWLEDGMENT AND AGREEMENT IN THIS SECTION 3(e).

        4.               Representations and Warranties.  In order to induce
Agent and Lenders to enter into this Agreement, Borrower hereby represents and
warrants to Agent and Lenders, in each case after giving effect to this
Agreement, as follows:

            (a)             Borrower has the right, power and capacity and has
been duly authorized and empowered by all requisite corporate and shareholder
action to enter into, execute, deliver and perform this Agreement and all
agreements, documents and instruments executed and delivered pursuant to this
Agreement.

            (b)            This Agreement constitutes Borrower's legal, valid
and binding obligation, enforceable against it, except as enforcement thereof
may be subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors' rights generally
and general principles of equity (regardless of whether such enforcement is
sought in a proceeding in equity or at law or otherwise).

            (c)             The representations and warranties contained in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects at and as of the Effective Date as though made on and as of
the Effective Date (except to the extent specifically made with regard to a
particular date, in which case such representation and warranty is true and
correct in all material respects as of such earlier date).

            (d)            Borrower's execution, delivery and performance of
this Agreement do not and will not violate its Articles or Certificate of
Incorporation or By-laws, any law, rule, regulation, order, writ, judgment,
decree or award applicable to it or any contractual provision (except as
otherwise expressly waived hereby) to which it is a party or to which it or any
of its property is subject.

            (e)             No authorization or approval or other action by, and
no notice to or filing or registration with, any governmental authority or
regulatory body (other than those which have been obtained and are in force and
effect) is required in connection with the execution, delivery and performance
by Borrower or any other Credit Party of this Agreement and all agreements,
documents and instruments executed and delivered pursuant to this Agreement.

            (f)              Other than the Disclosed Defaults, no Event of
Default or Unmatured Event of Default exists under the Credit Agreement.

        5.               Conditions to Effectiveness of Agreement. This
Agreement shall become effective on the date (the "Effective Date") each of the
following conditions precedent is satisfied:

            (a)             Execution and Delivery of Agreement. Borrower, Agent
and each Lender shall have executed and delivered this Agreement to the Agent.

            (b)            Execution and Delivery of Loan Documents.  Agent
shall have received each of the following documents, all of which shall be
satisfactory in form and substance to Agent and its counsel:

                    (1)            A certificate of a Responsible Officer of
Borrower in the form of Exhibit A attached hereto;    

                    (2)            A Reaffirmation of Guaranty executed by a
Responsible Officer of each Subsidiary Guarantor in the form of Exhibit B
attached hereto.

            (c)             Representations and Warranties.  The representations
and warranties of the Borrower and the other Credit Parties contained in this
Agreement, the Credit Agreement and the other Loan Documents shall be true and
correct in all material respects as of the Effective Date, with the same effect
as though made on such date, except to the extent that any such representation
or warranty relates to an earlier date, in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date.

            (d)            No Defaults. Other than the Disclosed Defaults, no
Unmatured Event of Default or Event of Default under the Credit Agreement shall
have occurred and be continuing.

        6.               Miscellaneous. The parties hereto hereby further agree
as follows:

            (a)             Costs, Expenses and Taxes.  Borrower hereby agrees
to pay all reasonable fees, costs and expenses of Agent incurred in connection
with the negotiation, preparation and execution of this Agreement and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and expenses of Winston & Strawn, counsel to Agent.

            (b)            Counterparts.  This Agreement may be executed in one
or more counterparts any of which may be a facsimile, each of which, when
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same document
with the same force and effect as if the signatures of all of the parties were
on a single counterpart, and it shall not be necessary in making proof of this
Agreement to produce more than one (1) such counterpart.

            (c)             Headings.  Headings used in this Agreement are for
convenience of reference only and shall not affect the construction of this
Agreement.

            (d)            Integration.  This Agreement and the Credit Agreement
(as modified hereby) constitute the entire agreement among the parties hereto
with respect to the subject matter hereof.

            (e)             Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS AND DECISIONS
OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO CONFLICT OF LAWS PRINCIPLES).

            (f)              Binding Effect.  This Agreement shall be binding
upon and inure to the benefit of and be enforceable by Borrower, Agent and
Lenders and their respective successors and assigns.  Except as expressly set
forth to the contrary herein, this Agreement shall not be construed so as to
confer any right or benefit upon any Person other than Borrower, Agent and the
Lenders and their respective successors and permitted assigns.

            (g)             Agreement.  The parties hereto agree and acknowledge
that nothing contained in this Agreement in any manner or respect limits or
terminates any of the provisions of the Credit Agreement or any of the other
Loan Documents other than as expressly set forth herein and further agree and
acknowledge that the Credit Agreement and each of the other Loan Documents
remain and continue in full force and effect and are hereby ratified and
confirmed.  Except to the extent expressly set forth herein, the execution,
delivery and effectiveness of this Agreement shall not operate as a waiver of
any rights, power or remedy of Lenders or Agent under the Credit Agreement or
any other Loan Document, nor constitute a waiver of any provision of the Credit
Agreement or any other Loan Document.  No delay on the part of any Lender or
Agent in exercising any of their respective rights, remedies, powers and
privileges under the Credit Agreement or any of the Loan Documents or partial or
single exercise thereof, shall constitute a waiver thereof.  Borrower
acknowledges and agrees that this Agreement constitutes a "Loan Document" for
purposes of the Credit Agreement, including, without limitation, Sections 9.1
and 11.1 of the Credit Agreement.  None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner, whatsoever,
except in accordance with Section 11.1 of the Credit Agreement.

            (h)       Release of Claims.  Borrower hereby represents and
warrants that there are no liabilities, claims, suits, debts, losses, causes of
action, demands, rights, damages or costs, or expenses of any kind, character or
nature whatsoever, known or unknown, fixed or contingent (collectively, the
"Claims"), which Borrower may have or claim to have against Agent or any Lender,
or any of their respective affiliates, agents, employees, officers, directors,
representatives, attorneys, successors, or assigns (collectively, the "Lender
Released Parties"), which might arise out of or be connected with any act of
commission or omission of the Lender Released Parties existing or occurring on
or prior to the date of this Agreement, including without limitation any Claims
arising with respect to the Credit Agreement or any Loan Documents.  Borrower
hereby releases, acquits, and forever discharges the Lender Released Parties
from any and all Claims that Borrower may have or claim to have, relating to or
arising out of or in connection with the Credit Agreement or any Loan Documents
or any other agreement or transaction contemplated thereby or any action taken
in connection therewith from the beginning of time up to and including the date
of the execution and delivery of this Agreement.  Borrower further agrees
forever to refrain from commencing, instituting, or prosecuting any lawsuit,
action, or other proceeding against any Lender Released Parties with respect to
any and all Claims.

 

[Signature Page Follows]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

> BMC INDUSTRIES, INC.
> 
>  
> 
> By:  /s/C. E. Petersen
> 
> Name:  C. E. Petersen 
> 
> Title:   Senior Vice President and Chief Financial Officer

 

 

 




> DEUTSCHE BANK TRUST COMPANY AMERICAS, in its individual capacity and as Agent

> By:  /s/Clark G. Peterson
> 
> Name: Clark G. Peterson
> 
> Title: Vice President

 




> BANK ONE, NA (Main Office Chicago)
> 
>  individually as a Lender and as documentation agent
> 
> By: /s/Henry W. Howe
> 
> Name: Henry W. Howe
> 
> Title:  Assistant Vice President




> WELLS FARGO BANK MINNESOTA, NATIONAL ASSOCIATION (f/k/a Norwest Bank
> Minnesota, National Association)
> 
> By:  /s/Scott J. Manookin
> 
> Name:  Scott J. Manookin
> 
> Title:  Vice President
> 
> 
> 
> 
> HARRIS TRUST AND SAVINGS BANK
> 
> By:  /s/Lawrence A. Mizera
> 
> Name:  Lawrence A. Mizera
> 
> Title:  Vice President




> CREDIT AGRICOLE INDOSUEZ
> 
> By:  /s/Leo von Reissig
> 
> Name:  Leo von Reissig
> 
> Title:  Vice President
> 
>  
> 
> By:  /s/Kathleen M. Sweeney
> 
> Name:  Kathleen M. Sweeney
> 
> Title:  Vice President
> 
> 
> 
> 
> WACHOVIA BANK, N.A.
> 
> By:  /s/Melissa McDonald
> 
> Name:  Melissa McDonald
> 
> Title:  Vice President
> 
> 
> 
> 
> UNION BANK OF CALIFORNIA, N.A.
> 
> By:  /s/Jeffrey Mumm
> 
> Name:  Jeffrey Mumm
> 
> Title:  Vice President
> 
> 
> 
> 
> U.S. BANK NATIONAL ASSOCIATION
> 
> By:  /s/David Kopolow
> 
> Name:  David Kopolow
> 
> Title:  Senior Vice President

 

 


--------------------------------------------------------------------------------

 

EXHIBIT A

CERTIFICATE OF OFFICER

 

        I, the undersigned, Chief Financial Officer and Secretary of BMC
Industries, Inc., a Minnesota corporation (the "Borrower"), in accordance with
Section 5(b) of that certain Third Amended Agreement and Temporary Waiver and
Deferral dated as of November 19, 2003 (the "Agreement") among  the Borrower,
Deutsche Bank Trust Company Americas, as Agent and the financial institutions
party to the Credit Agreement (as defined in the Agreement), do hereby certify
on behalf of Borrower, the following:

> 1.         The representations and warranties set forth in Section 4 of the
> Agreement are true and correct in all material respects as of the date hereof
> except to the extent such representations and warranties are expressly made as
> of a specified date in which event such representations and warranties were
> true and correct in all material respects as of such specified date;
> 
> 2.         Other than the Disclosed Defaults, no Event of Default or Unmatured
> Event of Default has occurred and is continuing; and
> 
> 3.         The conditions of Section 5 of the Agreement have been fully
> satisfied.

Unless otherwise defined herein, capitalized terms used herein shall have the
meanings set forth in the Agreement.

[signature page follows]


IN WITNESS WHEREOF, the undersigned has duly executed and delivered on behalf of
Borrower this Certificate of Officer on this 19th day of November, 2003.

 

BMC INDUSTRIES, INC.

 

 

By:  /s/C. E. Petersen

Name: C. E. Petersen

Title: Senior Vice President and

          Chief Financial Officer

 

 

 

 

 


--------------------------------------------------------------------------------

 




EXHIBIT B

REAFFIRMATION OF GUARANTY

    Each of the undersigned acknowledges receipt of a copy of the Third Amended
Agreement and Temporary Waiver and Deferral (the "Agreement").  Capitalized
terms used herein shall, unless otherwise defined herein, have the meanings
provided in the Credit Agreement, as such term is defined in the Agreement. 
Each of the undersigned hereby consents to such Agreement and each of the
transactions referenced in the Agreement and hereby reaffirms its obligations
under the Subsidiary Guarantee Agreement.

Dated as of November 19, 2003.

                                                                               
VISION-EASE LENS, INC.,

                                                                               
as Guarantor

 

>                                                                         By:
> /s/C. E. Petersen
> 
>                                                                         Name:
> C. E. Petersen
> 
>                                                                         Title:
> SVP, CFO

 

 

                                                                               
VISION-EASE LENS AZUSA, LLC,

                                                                               
as Guarantor

 

>                                                                        
> By:  /s/C. E. Petersen
> 
>                                                                         Name:
>  C. E. Petersen
> 
>                                                                         Title:
> SVP, CFO

 

 

--------------------------------------------------------------------------------


ANNEX A

INTEREST PAYMENTS

BMC Industries

 

Interest Payment Date  *                      Facility*                     
Interest Due*

 

October 16, 2003

Revolver

$41,145.83

 

October 31, 2003

Revolver

$21,258.68

 

October 31, 2003

Term A

$287,570.17

 

October 31, 2003

Term B

$216,882.84

 

November 10, 2003

Revolver

$49,786.46

 

November 17, 2003

Revolver

$43,888.89

 

November 28, 2003

Revolver

$19,201.39

 

November 28, 2003

Term A

$259,740.80

 

November 28, 2003

Term B

$195,894.18

 

December 10, 2003 

Revolver

$45,260.42

 

December 17, 2003

Revolver

$41,145.83

 

 

*Interest payments due on Interest Payment Dates arising during the period from
December 18, 2003 through the end of the Waiver and Deferral Period shall also
be deferred and this Annex A will be deemed updated as information with respect
to such payments becomes available.

--------------------------------------------------------------------------------


ANNEX B

BMG HARVESTING PAYMENT SCHEDULE

 

 

For the time period 11/15 -12/31/03, 65% of cash generated from the collection
of accounts receivable shall be retained by the Lenders and applied to the Loans
on a weekly basis in the manner set forth in Section 4.4 of the Credit
Agreement.

 

For the period 1/01/04 - 1/15/04, the percentage of collected accounts
receivable retained by the Lenders and applied to the Loans on a weekly basis
will be revised based on the weekly projections of accounts receivable,
inventory and fixed assets as required under section 2(e)(b) of this waiver. 
The revised percentage will be agreed upon by Agent and Borrower no later than
12/19/03.

 

100% of the Net Sale Proceeds from any sale of fixed assets or other personal
property of the BMG Business shall be applied to the Loans in the manner set
forth in Section 4.4 of the Credit Agreement.




--------------------------------------------------------------------------------

 

ANNEX C

 

Schedule 2.1(b)

 

REVOLVING COMMITMENTS

 

 

Name of Lender

 

Revolving Commitment

Deutsche Bank Trust Company of Americas

 

 $   6,136,363.64

Bank One, NA

 

 $   6,136,363.64

U.S. Bank National Association

 

 $   5,840,909.09

Wells Fargo Bank Minnesota,

National Association

 

 $   3,727,272.73

Harris Trust and Savings Bank

 

 $   2,613,636.36

Credit Agricole Indosuez

 

 $   2,477,272.73

Wachovia Bank, N.A.

 

 $   2,227,272.73

Union Bank of California, N.A.

 

 $   1,840,909.09

  Total

 

 $ 31,000,000.000

 